The Chancellor.
A commission in the nature of a writ de lunático inquirendo was issued to inquire as to the lunacy of John Lawrence. The inquisition returns that he is not a lunatic, and is capable of the government of himself and his property. Motion is made to set it aside on the ground that the return is against the weight of the evidence. The evidence taken before the jury is before me. An examination of it satisfies me that there is at least very grave doubt of the correctness of the results at which the jury arrived. Lawrence is a man of eighty-three or eighty-four years of age. The evidence shows such a failure of memory on his part, as almost to preclude the idea of his possessing sufficient mental ability to transact any business. Though he has a considerable sum of money on deposit in Newark, in a savings hank, where he himself placed it, he seems to have forgotten the fact. He had executed a power of attorney but a short time before the inquest. He appears to have wholly forgotten the transaction.. He had also recently executed other important papers in regard to his property, but apparently had no recollection of doing so. He seems to have been unable to comprehend the nature of the proceeding in-lunacy against him. In such proceedings as this the court will, where the verdict is against the evidence, set it aside, and either order a new commission or take such action as may he necessary to protect the imbecile. Ridgeway v. Darwin, 8 Ves. 65; Collinson on Idiots, 155. Mr. Lawrence has attended before me in pursuance of my direction, and my examination of him confirms the conclusion which I had reached from the consideration of the testimony. The inquisition will he set aside, and a new commission ordered.